Citation Nr: 1139835	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-15 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than May 26, 2006 for the award of service connection for prostate cancer.

2.  Entitlement to an initial disability rating for prostate cancer in excess of 0 percent prior to May 23, 2008.

3.  Entitlement to an initial disability rating for prostate cancer in excess of 20 percent from May 23, 2008.

4.  Entitlement to an initial disability rating for prostate cancer in excess of 40 percent from June 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1963 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2011 rating decisions by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The May 2007 rating decision granted service connection for prostate cancer and assigned a 0 percent rating, effective May 26, 2006.  The Veteran perfected an appeal of the initial rating assigned.

The issues have been recharacterized to comport with the evidence of record.

In an April 2010 supplemental statement of the case, the RO increased the rating for the Veteran's service-connected prostate cancer to 40 percent, effective June 25, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The April 2011 rating decision denied entitlement to an effective date earlier than May 26, 2006 for the award of service connection for prostate cancer.  The Veteran filed a notice of disagreement in August 2011.

The Veteran was scheduled for a Travel Board hearing in August 2011; however, one week prior to the hearing, he withdrew his request for such a hearing.  See 38 C.F.R. § 20.704(e) (2010).



The issue of entitlement to an initial disability rating for prostate cancer in excess of 40 percent from June 25, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


1.  In a May 2007 rating decision, the RO granted service connection for In a May prostate cancer and assigned a 0 percent rating, effective May 26, 2006.  The Veteran did not appeal the effective date assigned within one year of receiving notice of that rating decision; therefore, the decision became final with regard to the effective date assigned. 

2. In November 2010, the Veteran filed a freestanding claim for an effective date earlier than May 26, 2006 for the award of service connection for prostate cancer    ; the November 2010 earlier effective date claim is freestanding and must be dismissed as a matter of law.  

3.  Prior to May 23, 2008, the competent evidence reflects that the Veteran's prostate cancer residuals consisted of awakening to void at night (with no frequency specified) and weak stream (with no flow rate specified).  The disability was not productive of any other voiding dysfunction, renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.

4.  From May 23, 2008 through June 24, 2009, the competent evidence reflects that the Veteran's prostate cancer residuals consisted of awakening to void three to four times per night, as well as hesitancy, slow and weak stream, and decreased force of stream (with no flow rate specified).  The disability was not productive of any other voiding dysfunction, renal dysfunction, or any indication of local reoccurrence or metastasis of prostate cancer.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 26, 2006 for the award of service connection for prostate cancer have not been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an initial disability rating for prostate cancer in excess of 0 percent prior to May 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).

3.  The criteria for an initial disability rating for prostate cancer of 20 percent, but no higher, from May 23, 2008 through June 24, 2009 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The issue of entitlement to an effective date earlier than May 26, 2006 for the award of service connection for prostate cancer is being dismissed; accordingly, any discussion of notice is moot and will not be addressed.  See Rudd, 20 Vet. App. at 296.



Once service connection is granted, the claim is substantiated.  Thus, additional notice regarding the ratings assigned for prostate cancer is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, and private treatment records dating from January 1999 to January 2010, have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  An attempt was made to schedule the Veteran for a VA genitourinary examination in May 2007, but that examination was cancelled when the Veteran could not attend due to being incarcerated.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis of Earlier Effective Date Claim

The Veteran alleges that the effective date for the grant of service connection for prostate cancer should go back to 2000, when he was first diagnosed with prostate cancer.

A May 2007 rating decision granted service connection for prostate cancer and assigned a 0 percent rating, effective May 26, 2006.  The Veteran did not appeal the effective date assigned within one year of receiving notice of that rating decision and that aspect of  the decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.

In November 2010, more than two years after the May 2007 rating decision became final, the Veteran filed a claim for an effective date earlier than May 26, 2006 for the award of service connection for prostate cancer.

When a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In his November 2010 claim, the Veteran did not allege CUE in the May 2007 rating decision.  He merely stated that he wants an earlier effective date for the grant of service connection for prostate cancer because he was diagnosed with prostate cancer in 2000.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95(1995); Russell v. Principi, 3 Vet. App. 310, 313(1992).

The RO developed the November 2010 claim as a "freestanding" claim for an earlier effective date for the grant of service connection for prostate cancer, and denied entitlement to an earlier effective date in the April 2011 rating decision on appeal.  That adjudication was inappropriate and should not have been done as a matter of law.  No "freestanding" earlier effective date claim may be raised at any time; dismissal is required.  See Rudd, 20 Vet. App. 296 at 299(2006).

The assignment of an effective date earlier than May 26, 2006 for the award of service connection for prostate cancer is not warranted.

Analysis of Increased Rating Claim

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's prostate cancer has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, as 0 percent disabling prior to June 25, 2009 and 40 percent disabling from June 25, 2009.

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a 100 percent rating.  The Note to Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Voiding dysfunction is rated under three subcategories: urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

Prior to June 25, 2009, there has not been any indication of local reoccurrence or metastasis of the Veteran's prostate cancer.  The Veteran's disability has not been productive of urine leakage or renal dysfunction; therefore, the criteria for such will not be discussed.

For urinary frequency, a 10 percent rating is warranted for daytime voiding intervals between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding intervals of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, a 0 percent rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cubic centimeters (cc); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

An attempt was made to schedule the Veteran for a VA genitourinary examination in May 2007, but that examination was cancelled when the Veteran could not attend due to being incarcerated.

The Veteran stated in his June 2007 notice of disagreement that he was suffering from frequent urges to urinate which awakened him at night; however, he did not specify the frequency of such awakenings.  He also reported that when he went to urinate, he could not or was only able to urinate a little.  He further reported suffering from weak stream; however, he did not specify the flow rate.  The Veteran did not report any other voiding dysfunction.  There is no other evidence prior to May 23, 2008 which is pertinent to the claim.  Thus, for the period prior to May 23, 2008, there is no evidence that demonstrates that the Veteran meets the criteria for an evaluation in excess of 0 percent.  38 C.F.R. § 4.115a.

On a May 23, 2008 VA Form 9, the Veteran stated that he continued to have hesitancy, slow and weak stream, and decreased force of stream since his radiation treatment.  He also reported that he awakened to void three or four times per night every night.  The Veteran did not report any other voiding dysfunction.  There is no other evidence prior to June 25, 2009 which is pertinent to the claim.  For the period May 23, 2008 through June 24, 2009 the evidence demonstrates the Veteran meets the criteria for a 20 percent evaluation, but no more, based on his report of nighttime urinary frequency.  38 C.F.R. § 4.115a.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating; otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's prostate cancer residuals, but the competent evidence reflects that those manifestations are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extra-schedular referral is required.

The preponderance of the evidence is against the claim for a compensable rating for prostate cancer prior to May 23, 2008 and there is no doubt to be resolved.  An initial disability rating for prostate cancer of 20 percent from May 23, 2008, is warranted.  


ORDER

The claim for an effective date earlier than May 26, 2006 for the award of service connection for prostate cancer is dismissed.

An initial disability rating for prostate cancer in excess of 0 percent prior to May 23, 2008 is denied.

An initial disability rating for prostate cancer of 20 percent from May 23, 2008, is granted, subject to the rules and payment of monetary benefits.


REMAND

Further development is required prior to adjudicating the Veteran's claim for an initial disability rating for prostate cancer in excess of 40 percent from June 25, 2009.

A June 25, 2009 private treatment record notes the Veteran's report of increased urination, approximately four times per night.  Significantly, the Veteran had a normal prostate-specific antigen (PSA) reading at that time.

The Veteran reported in a December 2009 statement that he has been experiencing a dull discomfort in his prostate region, and that he is waking up four to five times a night to void.

A January 2010 private treatment record notes that the Veteran's PSA level "is slowly rising," but no levels were provided.  The Veteran denied any problems with urination at that time.  The Veteran reiterated in a January 2010 statement that he has been experiencing a dull discomfort in his prostate region, and he reported that he is being awakened at least five to six times a night by an urgent need to urinate and then has difficulty in doing so.

This January 2010 private treatment record is the most recent treatment record associated with the claims file.  The Veteran reported in an August 2011 statement that his symptoms are getting worse as time goes on, that his cancer has returned, and that his PSA level is now 6.2.  On remand, updated private treatment records must be obtained.

The Veteran should be scheduled for a genitourinary examination, either by VA, by contract, or by prison personnel, so that current findings may be obtained prior to adjudication.  As the Veteran is currently incarcerated, the RO must document all efforts taken to schedule and conduct the requested VA examination, including identifying and requesting the assistance of the appropriate prison officials.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private facility from which he has sought treatment since June 25, 2009.  Upon receipt of such, VA must take appropriate action to contact the identified provider(s) and obtain all records related to treatment of the Veteran.  The RO should work with prison officials in obtaining prison facility medical records or other relevant medical records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA genitourinary examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to describe the current extent of the Veteran's service-connected prostate cancer disability.  All required testing, to include PSA level testing, must be performed.  The examiner must specifically determine whether local reoccurrence or metastasis of prostate cancer has occurred.

All efforts taken to schedule and conduct the requested VA examination, including identifying and requesting the assistance of the appropriate prison officials must be documented.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


